Exhibit 10.3
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
          THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), made
effective as of December 19, 2008 (the “Effective Date”), is between Navigant
Consulting, Inc., a Delaware corporation (the “Company”), and Julie M. Howard
(the “Executive”).
RECITALS
          A. The Company and the Executive entered into an Employment Agreement
dated as of November 3, 2003 (the “Prior Agreement”).
          B. The Company desires to continue to obtain the benefits of the
Executive’s knowledge, skills, and experience by employing the Executive as its
President and Chief Operating Officer upon the terms and subject to the
conditions of this Agreement.
          C. The Company desires to offer the Executive an amendment of the
terms and conditions of the Prior Agreement, which is embodied in the terms and
conditions of this Agreement as provided herein.
AGREEMENT
          NOW, THEREFORE, in consideration of the foregoing premises and mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
          1. Employment. Subject to the terms and conditions of this Agreement,
the Company agrees to employ the Executive, and the Executive agrees to be
employed by the Company, for the period stated in Paragraph 2 hereof.
          2. Employment Term. The term of the Executive’s employment by the
Company under this Agreement will begin on the Effective Date, and will
continue, subject to earlier termination as provided in Paragraph 7 and 8
hereof, for a rolling one-year period, such that the remainder of the term shall
always be one full year (the “Employment Term”), subject to either party being
able to reduce or limit the Employment Term, by written notice provided as set
forth in Paragraph 11(b) hereof.
          3. Position and Responsibilities. During the Employment Term, the
Company shall employ, and the Executive shall serve as the Company’s President
and Chief Operating Officer. During the Employment Term, the Executive shall
possess such powers and perform such duties and functions as are generally
consistent with the role of President and Chief Operating Officer. Nothing in
this agreement shall prevent the Company from restructuring or reorganizing its
senior management team or their accountabilities, provided that any such
reorganization or restructuring that reduces the Executive’s accountabilities in
more than a de minimis fashion shall be deemed a material diminution for
purposes of Paragraph 7(c)(ii) of this Agreement. For avoidance of doubt, the
parties agree that the Executive’s powers, duties and functions as of the
Effective Date are consistent with those of a President and Chief Operating
Officer.

 



--------------------------------------------------------------------------------



 



          During the Employment Term, the Executive also agrees to serve, if
elected, as an officer and director of any direct or indirect subsidiary of the
Company without additional compensation. Upon the Date of Termination (as
defined below), the Executive shall be deemed to resign from any position with
the Company or any subsidiary, including, but not limited to, as an officer or
member of the board of directors of any subsidiary.
          4. Performance of Duties; Commitment of Time. During the Employment
Term, the Executive shall discharge the following obligations:
     (a) Except for illness, reasonable vacation periods, and reasonable leaves
of absence, the Executive shall, subject to Paragraph 4(c) hereof, devote her
best efforts and full business time, attention and skills to the business and
affairs of the Company and its subsidiaries, affiliates and divisions, as such
business and affairs now exist and as they may be hereafter changed or added to.
The Executive agrees to comply materially with all codes of conduct, personnel
policies and procedures applicable to senior executives of the Company
including, without limitation, policies regarding sexual harassment, conflicts
of interest and insider trading.
     (b) The Executive shall report directly to the Chief Executive Officer of
the Company (the “CEO”) and she shall perform all of her duties in accordance
with such reasonable directions, requests, rules and regulations as are
specified by the CEO in connection with her employment.
     (c) Nothing herein shall preclude the Executive from devoting such
reasonable time as required to serve, or to continue to serve, on the boards of
directors of, or to hold any other offices or positions in or with respect to,
other companies, organizations or entities, provided that (i) the Executive
gives prior notice to the Company of such other activities, (ii) such other
activities do not violate Paragraph 6 hereof, and (iii) such other activities
have no material effect on the time the Executive is required to spend in
connection with the services required of her hereunder.
          5. Compensation and Benefits.
     (a) Base Salary. During the Employment Term, the Executive will receive an
annual salary, payable in monthly or more frequent installments, of $600,000.00,
subject to authorized withholding and other deductions. The annual salary will
be reviewed annually by the CEO in consultation with the Executive and, if
appropriate, increased by the Compensation Committee of the Company’s Board of
Directors (the “Board”), in its sole discretion. Such annual salary, as
increased, is hereinafter referred to as the “Base Salary.” In no event shall
the Executive’s Base Salary be reduced without Executive’s written consent
unless such reduction is part of a comparable reduction for all members of
senior management.
     (b) Annual Cash Incentive Bonus. During the Employment Term, the Executive
will be eligible to receive an annual cash incentive bonus based upon the
Executive’s and/or the Company’s achievement of annual performance goals or
objectives. The bonus goals and objectives shall be proposed by the CEO in
consultation with the Executive and shall be reviewed with and approved or
modified by the

2



--------------------------------------------------------------------------------



 



Compensation Committee of the Board, in its sole discretion. The Executive shall
have an annual target bonus equal to one hundred percent (100%) of Base Salary.
Payment is made on or before March 15th of each calendar year immediately
following the year in which such compensation is earned.
     (c) Employee Benefits and Perquisites. During the Employment Term, the
Executive will be entitled to receive all benefits and perquisites of employment
generally available to other members of the Company’s senior executive
management, upon her satisfaction of the eligibility or participation criteria
therefor. The Company reserves the right to modify employee benefits and
perquisites at its discretion.
     (d) Reimbursement of Business Expenses. The Company shall pay or reimburse
the Executive, in accordance with its normal policies and practices, for all
reasonable business expenses incurred by the Executive in connection with the
performance of her obligations hereunder. The Executive shall produce accounts
and vouchers or other reasonable evidence of expenses incurred or payments made
by the Executive, all in accordance with the Company’s regular procedures in
effect from time to time and in form suitable to establish the validity and
deductibility of such expenses for tax purposes.
     (e) Legal Fees. The Company shall pay, or reimburse the Executive for the
legal fees and expenses of counsel incurred by the Executive in connection with
the preparation, negotiation, execution and delivery of this Agreement, up to a
maximum of $10,000.00.
     (f) Withholding Taxes. There shall be deducted and withheld from the Base
Salary and all other compensation payable to the Executive during or for the
Employment Term any and all amounts required to be deducted or withheld under
the provisions of any statute, regulation, ordinance or order.
          6. Obligations of the Executive During and After Employment.
     (a) The Executive acknowledges and agrees that solely by virtue of her
employment by, and relationship with, the Company, she will acquire
“Confidential Information,” as defined in subparagraph (viii) below, as well as
special knowledge of the Company’s business and its relationships with its
clients and employees, and that, but for her association with the Company, the
Executive will not have had access to said Confidential Information or knowledge
of said relationships. The Executive further acknowledges and agrees (1) that
the Company has long term relationships with its clients and employees, and that
those relationships were developed at great expense and difficulty to the
Company over several years of close and continuing involvement; (2) that the
Company’s relationships with its clients and employees are and will continue to
be valuable, special and unique assets of the Company and (3) that the Company
has the following protectable interests that are critical to its competitive
advantage in the industry and would be of demonstrable value in the hands of a
competitor: Company-specific information concerning revenues, costs, margins,
marketing strategies, employees, compensation systems, employee benefits,
corporate development plans and opportunities, financial, accounting and
corporate governance systems, and concepts,

3



--------------------------------------------------------------------------------



 



ideas, and other matters not generally known to the public. The Company
acknowledges and agrees that such protectable interests do not include
information properly in the public domain, or the generalized knowledge, skills
and know-how possessed by the Executive, whether as a result of her employment
or otherwise. In return for the consideration described in this Agreement, the
Executive hereby represents, warrants and covenants as follows:
     (i) The Executive has executed and delivered this Agreement as her free and
voluntary act, after having determined that the provisions contained herein are
of a material benefit to her, and that the duties and obligations imposed on her
hereunder are fair and reasonable and will not prevent her from earning a
comparable livelihood following the termination of her employment with the
Company;
     (ii) The Executive has read and fully understands the terms and conditions
set forth herein, has had time to reflect on and consider the benefits and
consequences of entering into this Agreement, and has had the opportunity to
review the terms hereof with an attorney or other representative if she so
chooses;
     (iii) The execution and delivery of this Agreement by the Executive does
not conflict with, or result in a breach of or constitute a default under, any
agreement or contract, whether oral or written, to which the Executive is a
party or by which the Executive may be bound;
     (iv) The Executive agrees that, during the time of her employment with the
Company and for a period of one year after termination of the Executive’s
employment, the Executive will not, except on behalf of the Company, anywhere in
North America or in any other place or venue where the Company or any affiliate,
subsidiary or division thereof now conducts or operates, or may conduct or
operate, its business prior to the date of the Executive’s termination of
employment:
     (A) directly or indirectly, contact or solicit any of the Company’s clients
or prospective clients (as they are hereinafter defined) for the purpose of
selling or distributing or attempting to sell or distribute, any products and/or
services in competition with the Company to its clients during the term hereof.
In addition, the Executive will not disclose the identity of any such clients or
prospective clients, or any part thereof, to any person, firm, corporation,
association, or other entity for any reason or purpose whatsoever, except to the
extent (1) required by any law, regulation or order of any court or regulatory
commission, department or agency, provided that the Executive gives prompt
notice of such requirement to the Company to enable the Company to seek an
appropriate protective order, or (2) such disclosure is necessary to perform
properly the Executive’s duties under this Agreement; and
     (B) directly or indirectly, solicit on her own behalf or on behalf of any
other person, the services of any person who is an employee of the

4



--------------------------------------------------------------------------------



 



Company, nor solicit any of the Company’s employees to terminate employment with
the Company;
     (v) The Executive agrees that, during the time of her employment with the
Company and for a period of one year after termination of the Executive’s
employment hereunder, provided that such termination either is by Company for
Cause (as hereinafter defined) or results in Executive receiving the payments
described in Paragraph 8(a), 8(b) or 8(d) of this Agreement, the Executive will
not, except on behalf of the Company, anywhere in North America or in any other
place or venue where the Company or any affiliate, subsidiary or division
thereof now conducts or operates, or may conduct or operate, its business prior
to the date of the Executive’s termination of employment, become directly or
indirectly, an investor, owner or stockholder (excluding investments
representing less than 2% of the common stock of a public company), lender,
director, consultant, employee, agent or salesperson, whether part-time or
full-time of any business that substantially competes with the Company or its
subsidiaries, affiliates or divisions;
     (vi) The scope described above is necessary and reasonable in order to
protect the Company in the conduct of its business and that, if the Executive
becomes employed by another employer, she shall be required to disclose the
existence of this Paragraph 6 to such employer and the Executive hereby consents
to and the Company is hereby given permission to disclose the existence of this
Paragraph 6 to such employer;
     (vii) For purposes of this Paragraph 6, “client” shall be defined as any
person, firm, corporation, association, or entity that purchased any type of
product and/or service from the Company, or is or was doing business with the
Company within the 12-month period immediately preceding termination of the
Executive’s employment. For purposes of this Paragraph 6, “prospective client”
shall be defined as any person, firm, corporation, association, or entity
contacted or solicited in writing by the Company or who contacted the Company
within the 12-month period immediately preceding the termination of the
Executive’s employment for the purpose of having such persons, firms,
corporations, associations, or entities become a client of the Company.
     (viii) Both during her employment and thereafter she will not, for any
reason whatsoever, use for herself or disclose to any person not employed by the
Company any “Confidential Information” of the Company acquired by the Executive
during her relationship with the Company, except to the extent that such
Confidential Information (a) becomes a matter of public record or is published
in a newspaper, magazine or other periodical, or in other media, available to
the general public, other than as a result of any act or omission of the
Executive, (b) is required to be disclosed by law, regulation or order of any
court or regulatory commission, department or agency, provided that the
Executive gives prompt notice of such requirement to the Company to enable the
Company to seek an appropriate protective order, or (c) is in the Executive’s
reasonable judgment required to be disclosed in order to perform properly the
Executive’s

5



--------------------------------------------------------------------------------



 



duties under this Agreement, including without limitation in connection with a
sale or potential sale of the Company or of all or any portion of the assets of
the Company under consideration by the Board. The Executive further agrees to
use Confidential Information solely for the purpose of performing duties with
the Company and further agrees not to use Confidential Information for her own
private use or commercial purposes. The Executive agrees that “Confidential
Information” includes but is not limited to: (1) any financial, engineering,
business, planning, operations, services, potential services, products,
potential products, technical information and/or know-how, organization charts,
formulas, business plans, production, purchasing, marketing, pricing, sales,
profit, personnel, customer, broker, supplier, or other lists or information of
the Company; (2) any papers, data, records, processes, methods, techniques,
systems, models, samples, devices, equipment, compilations, invoices, client
lists, or documents of the Company; (3) any confidential information or trade
secrets of any third party provided to the Company in confidence or subject to
other use or disclosure restrictions or limitations; and (4) any other
information, written, oral, or electronic, whether existing now or at some time
in the future, and whether pertaining to current or future developments, which
pertains to the Company’s affairs or interests or with whom or how the Company
does business. The Company acknowledges and agrees that Confidential Information
does not include information properly in the public domain, or the generalized
knowledge, skills and know-how possessed by the Executive, whether as a result
of her employment or otherwise;
     (ix) During the Employment Term and thereafter, the Executive will not
remove from the Company’s premises any documents, records, files, notebooks,
correspondence, reports, video or audio recordings, computer printouts, computer
programs, computer software, price lists, microfilm, drawings, or other similar
documents containing Confidential Information, including copies thereof, whether
prepared by her or others, except as her duties under this Agreement shall
require, and in such cases, will promptly return such items to the Company. Upon
termination of her employment with the Company, all such items including
summaries or copies thereof, then in the Executive’s possession, shall be
returned to the Company immediately;
     (x) All ideas, inventions, designs, processes, discoveries, enhancements,
plans, writings, and other developments or improvements (the “Inventions”)
conceived by the Executive, alone or with others, during the term of her
employment, whether or not during working hours, that are within the scope of
the Executive’s business operations or that relate to any of the Company’s work
or projects (including any and all inventions based wholly or in part upon ideas
conceived during the Executive’s employment with the Company), are the sole and
exclusive property of the Company. The Executive further agrees that (1) she
will promptly disclose all Inventions to the Company and hereby assigns to the
Company all present and future rights she has or may have in those Inventions,
including without limitation those relating to patent, copyright, trademark or
trade secrets; and (2) all of the Inventions eligible under the copyright laws
are “work

6



--------------------------------------------------------------------------------



 



made for hire.” At the request of and without charge to the Company and without
cost to the Executive, the Executive will do all things deemed by the Company to
be reasonably necessary to perfect title to the Inventions in the Company and to
assist in obtaining for the Company such patents, copyrights or other protection
as may be provided under law and desired by the Company, including but not
limited to executing and signing any and all relevant applications, assignments
or other instruments. Notwithstanding the foregoing, pursuant to the Employee
Patent Act, Illinois Public Act 83-493, the Company hereby notifies the
Executive that the provisions of this subparagraph (x) shall not apply to any
Inventions for which no equipment, supplies, facility or trade secret
information of the Company was used and which were developed entirely on the
Executive’s own time, unless (1) the Invention relates (i) to the business of
the Company, or (ii) to actual or demonstrably anticipated research or
development of the Company, or (2) the Invention results from any work performed
by the Executive for the Company;
     (xi) All client lists, supplier lists, and client and supplier information
are and shall remain the exclusive property of the Company, regardless of
whether such information was developed, purchased, acquired, or otherwise
obtained by the Company or the Executive. The Executive also agrees to furnish
to the Company on demand at any time during her employment, and upon the
termination of her employment, any records, notes, computer printouts, computer
programs, computer software, price lists, microfilm, or any other documents
related to the Company’s business, including originals and copies thereof;
     (xii) The Executive may become aware of “material” nonpublic information
relating to clients whose stock is publicly traded. The Executive acknowledges
that she is prohibited by law as well as by Company policy from trading in the
shares of such clients while in possession of such information or directly or
indirectly disclosing such information to any other persons so that they may
trade in these shares. For purposes of this subparagraph (xii), “material”
information may include any information, positive or negative, which might be of
significance to an investor in determining whether to purchase, sell or hold the
stock of publicly traded clients. Information may be significant for this
purpose even if it would not alone determine the investor’s decision. Examples
include a potential business acquisition, internal financial information that
departs in any way from what the market would expect, the acquisition or loss of
a major contract, or an important financing transaction.
     (b) Remedy for Breach. The Executive agrees that in the event of a material
breach or threatened material breach of any of the covenants contained in this
Paragraph 6, the Company will have the right and remedy to have such covenants
specifically enforced by any court having jurisdiction, it being acknowledged
and agreed that any material breach of any of the covenants will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company.
     (c) Blue-Penciling. The Executive acknowledges and agrees that the
non-competition and non-solicitation provisions contained herein are reasonable
and valid in geographic, temporal and subject matter scope and in all other
respects, and do not

7



--------------------------------------------------------------------------------



 



impose limitations greater than are necessary to protect the goodwill,
Confidential Information and other business interests of the Company.
Nevertheless, if any court or arbitrator determines that any of said restrictive
covenants and agreements, or any part thereof, is unenforceable because of the
duration or geographic scope of such provision, such court or arbitrator will
have the power to reduce the duration, geographic scope or other scope of such
provision, as the case may be, and, in its reduced form, such provision will
then be enforceable to the maximum extent permitted by applicable law.
          7. Termination of Employment.
     (a) Termination as a Result of Death or Disability. The Executive’s
employment with the Company shall terminate automatically upon the Executive’s
death during the Employment Term. If the Disability of the Executive has
occurred during the Employment Term (pursuant to the definition of “Disability”
set forth below), the Company may give to the Executive written notice of its
intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Board (the “Disability Effective Date”),
provided that, within the 30 days after receipt of notice, the Executive shall
not have returned to substantial performance of the Executive’s duties. For
purposes of this Agreement, “Disability” shall mean the absence of the Executive
from the Executive’s duties with the Company for 120 consecutive days, or a
total of 180 days in any 12-month period, as a result of incapacity due to
mental or physical illness that is determined to be total and permanent by a
physician jointly selected by the Company and the Executive or the Executive’s
legal representative, or, if the parties cannot agree on the selection of such
physician then each shall choose a physician and the two physicians shall
jointly select a physician to make such binding determination.
     (b) Termination by the Company for Cause. The Company may terminate the
Executive’s employment during the Employment Term for Cause at any time upon
written notice from the CEO or the Board specifying such Cause and the
expiration of the cure period specified below, and thereafter, the Company’s
obligations hereunder (other than the obligation to pay any accrued salary or
benefit) shall cease and terminate; provided, however, that such written notice
shall not be delivered until after the CEO or the Board shall have given the
Executive written notice specifying the conduct alleged to have constituted such
Cause. The Executive shall have 30 days to cure the matters specified in the
notice delivered by the Board (to the extent that such matters are curable). For
purposes of this Agreement, “Cause” shall mean the Executive’s willful
misconduct, dishonesty or other willful actions (or willful failures to act)
which are materially and demonstrably injurious to the Company, or a material
breach by the Executive of one or more terms of this Agreement, which shall
include the Executive’s habitual neglect of the material duties required of her
under this Agreement. For purposes of this Paragraph, no act or failure to act,
on the part of the Executive, shall be considered “willful” unless it is done,
or omitted to be done, by the Executive in bad faith or without reasonable
belief that the Executive’s action or omission was in the best interests of the
Company. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or based upon the advice of counsel for the
Company shall be presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the

8



--------------------------------------------------------------------------------



 



Company. In addition, Executive’s employment shall be deemed to have terminated
for Cause if, within six months after Executive’s Date of Termination, based on
facts and circumstances discovered after the Executive’s employment has
terminated, the Board determines in good faith after appropriate investigation
that the Executive committed an act during the Employment Term that would have
justified a termination for Cause.
     (c) Termination by the Executive for Good Reason. The Executive’s
employment with the Company may be terminated by the Executive for Good Reason.
For purposes of this Agreement, “Good Reason” shall mean any of the following
actions, events or conditions that occur without the express written consent of
the Executive:
     (i) removal by the Company of the Executive’s title of President and Chief
Operating Officer, or a change such that Executive no longer reports to the CEO;
     (ii) any material changes by the Company in the Executive’s title,
functions, duties, or responsibilities which changes would cause the Executive’s
position with the Company to become of significantly less responsibility,
importance or scope as compared to the position and attributes that applied to
the Executive as of the Effective Date;
     (iii) any material failure by the Company to comply with any of the
provisions of the Agreement; or
     (iv) the requirement made by the Company that the Executive relocate her
residence;
provided that, the Executive must provide written notice to the Board of her
intent to terminate employment for Good Reason due to the action, event or
condition described in (i) through (iv) above within a period not to exceed
ninety (90) days of the initial existence of the action, event or condition, and
must provide the Company a period of at least thirty (30) days during which it
may remedy the action, event or condition. Additionally, subject to the next
following sentence, the Executive may terminate employment with the Company
voluntarily upon thirty (30) days prior written notice delivered to the Company
on any date during the thirty (30) day period (the “CEO Transition Notice
Period”) beginning on the six (6) month anniversary of the date that a new Chief
Executive Officer (other than the Executive) is appointed to replace the
individual who is the Chief Executive Officer on the Effective Date for any
reason, and such termination will be deemed to be for Good Reason under this
Paragraph 7(c). The Executive’s right to terminate voluntarily under the
preceding sentence shall not apply if the Company has offered the Executive the
position of Chief Executive Officer at any time prior to the start of the CEO
Transition Notice Period.
     (d) Termination by the Company Other Than for Cause, Death or Disability or
by the Executive Without Good Reason. In addition to the provisions of
subparagraphs 7(a), (b) and (c), the Executive’s employment with the Company may
be terminated on written notice at any time during the Employment Term by the
Company other than for Cause, Death or Disability, or by the Executive without
Good Reason.

9



--------------------------------------------------------------------------------



 



     (e) Notice of Termination. Any termination by the Company for Cause, or by
the Executive for Good Reason, shall be communicated by Notice of Termination to
the other party. For purposes of this Agreement, a “Notice of Termination” means
a written notice that (1) indicates the specific termination provision in this
Agreement relied upon, (2) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated, and (3) if the Date
of Termination (as defined in Paragraph 7(f) hereof) is other than the date of
receipt of such notice, specifies the termination date (which date shall be not
more than 60 days after the giving of such notice). The failure by the Executive
or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.
     (f) Date of Termination. “Date of Termination” means (1) if the Executive’s
employment is terminated by the Company for Cause, the expiration of the cure
period specified in Paragraph 7(b) hereof, (2) if the Executive’s employment is
terminated by the Executive for Good Reason, the date of receipt of the Notice
of Termination or any later date specified therein, as the case may be, if as of
the 30th day following the Company’s receipt of such notice, such events,
actions or conditions have not been corrected in all material respects, (3) if
the Executive’s employment is terminated by reason of death or Disability, the
date of death of the Executive or the Disability Effective Date, as the case may
be, and (4) if the Executive’s employment is terminated by the Company other
than for Cause or Disability, or by the Executive without Good Reason, 30 days
after the date of receipt by the non-terminating party of a written notice of
termination or such shorter time as the Board thereafter specifies in a written
notice to the Executive, so long as Executive is compensated for said 30-day
period in accordance with Paragraph 5.
     (g) For avoidance of doubt, parties agree that delivery of notice by
Company to Executive of Company’s intent not to renew this Agreement shall not
be considered an event of Good Reason or a termination by Company for Cause.
          8. Obligations of the Company upon Termination of Employment.
     (a) Termination by the Company Other Than for Cause or Disability or by the
Executive for Good Reason. If during the Employment Term, (1) the Company
terminates the Executive’s employment other than for Cause or Disability,
(2) the Executive terminates her employment for Good Reason, or (3) the
Executive’s employment terminated because of her death, then in any such case:
     (i) the Company shall pay to the Executive (or the Executive’s legal
representatives in the event of her death) in a lump sum in cash within thirty
(30) days after the Date of Termination an amount equal to two (2.0) times the
sum of (A) the Executive’s then current Base Salary plus (B) the average of her
three most recent annual bonuses;

10



--------------------------------------------------------------------------------



 



     (ii) the Company shall pay to the Executive (or the Executive’s legal
representatives in the event of her death) an annual bonus amount for the year
in which termination occurs, payable in a lump sum in cash within thirty
(30) days after the Date of Termination (or as soon thereafter as is
practicable) based on an estimate of Company performance for the period before
her Date of Termination, as determined by the Compensation Committee of the
Board, and the terms and conditions of the Company’s annual bonus or incentive
plan, and pro rated to reflect the number of days out of 365 during which the
Executive was employed by Company during the year of her termination, including
the Date of Termination; provided that the estimate of Company performance for
the period before her Date of Termination shall be reconciled with actual
performance after the year of her termination and the Compensation Committee of
the Board shall make any necessary adjustment in the amount payable. In the
event of an underpayment/overpayment based on such reconciliation, the Company
shall promptly pay to the Executive (or the Executive’s legal representatives in
the event of her death) the amount of any underpayment or the Executive (or the
Executive’s legal representatives in the event of her death) shall promptly pay
to the Company the amount of any overpayment, as the case may be;
     (iii) the Executive (or the Executive’s family in the event of her death)
shall be entitled to continuation of healthcare benefits at the same level and
cost to Executive (or the Executive’s family in the event of her death) as
immediately preceding the Executive’s termination, until the earlier of
(A) 24 months after the Date of Termination; or (B) Executive and her family
have obtained other substantially similar healthcare coverage;
     (iv) the provisions of Subparagraph 8(a) shall not affect any rights of the
Executive or the Executive’s heirs, administrators, executors, legatees,
beneficiaries or assigns under the Company’s benefit plans or programs.
     (b) Termination as a Result of the Executive’s Disability. If during the
Employment Term, the Executive’s employment is terminated by reason of the
Executive’s Disability, then:
     (i) the Company shall pay to the Executive or Executive’s legal
representatives in a lump sum in cash within 30 days after the Date of
Termination an amount equal to two (2.0) times the sum of (1) the Executive’s
then current Base Salary plus (2) the average of her three most recent annual
bonuses;
     (ii) the Company shall pay to the Executive an annual bonus for the year in
which termination occurs, payable in a lump sum in cash within thirty (30) days
after the Date of Termination (or as soon thereafter as is practicable) based on
an estimate of Company performance for the period before her Date of
Termination, as determined by the Compensation Committee of the Board, and the
terms and conditions of the Company’s annual bonus or incentive plan, and pro
rated to reflect the number of days out of 365 during which the Executive was
employed by Company during the year of her termination, including the

11



--------------------------------------------------------------------------------



 



Disability Effective Date; provided that the estimate of Company performance for
the period before her Date of Termination shall be reconciled with actual
performance after the year of her termination and the Compensation Committee of
the Board shall make any necessary adjustment in the amount payable. In the
event of an underpayment/overpayment based on such reconciliation, the Company
shall promptly pay to the Executive (or the Executive’s legal representatives in
the event of her death) the amount of any underpayment or Executive (or the
Executive’s legal representatives in the event of her death) shall promptly pay
to the Company the amount of any overpayment, as the case may be;
     (iii) the Executive shall be entitled to continuation of healthcare
benefits at the same level and cost to the Executive as immediately preceding
the Executive’s Date of Termination, until the earlier of (A) 24 months after
her Date of Termination; or (B) Executive and her family have obtained other
substantially similar healthcare coverage;
     (iv) the provisions of this Subparagraph 8(b) shall not affect any rights
of the Executive or the Executive’s heirs, administrators, executors, legatees,
beneficiaries or assigns under the Company’s benefit plans or programs.
     (c) Termination by the Company for Cause or by the Executive other than for
Good Reason. If during the Employment Term (i) the Executive’s employment is
terminated by the Company for Cause, (ii) the Executive voluntarily terminates
her employment not for Good Reason, then the Company shall have no further
obligation to the Executive other than the obligation to pay to the Executive
(A) her Base Salary through the Date of Termination and (B) any other
compensation and benefits due to the Executive in accordance with this
Agreement, in each case to the extent theretofore unpaid.
     (d) Termination Following Change of Control. If, (1) during the one year
period following a Change of Control, the Company terminates the Executive’s
employment other than for Cause, death or Disability or the Executive terminates
her employment for any reason, or (2) during the one-year period preceding a
Change of Control, the Company terminates the Executive’s employment, other than
for Cause, death or Disability, in anticipation of a Change of Control
transaction that the Board is actively considering and that is ultimately
consummated, then;
     (i) the Company shall pay to the Executive or the Executive’s legal
representatives in a lump sum in cash on the date of such termination an amount
equal to three (3.0) times the sum of (1) the Executive’s Base Salary, plus
(2) the average of her three most recent annual bonuses; provided that, the
payment under this paragraph (d) shall be in lieu of any payment under
Paragraphs 8(a), (b) or (c) above, and if the Executive has already received any
such payment, the payment under this Paragraph 8(d) shall be reduced, but not
below zero, by the amount of such other payment.

12



--------------------------------------------------------------------------------



 



     (ii) the Company shall pay to the Executive an annual bonus for the year in
which termination occurs, payable in a lump sum in cash within thirty (30) days
after the Date of Termination based on an estimate of Company performance for
the period before her Date of Termination, as determined by the Compensation
Committee of the Board, and the terms and conditions of the Company’s annual
bonus or incentive plan, and pro rated to reflect the number of days out of 365
during which the Executive was employed by Company during the year of her
termination, including the Date of Termination; provided that the estimate of
Company performance for the period before her Date of Termination shall be
reconciled with actual performance after the year of her termination and the
Compensation Committee of the Board shall make any necessary adjustment in the
amount payable. In the event of an underpayment/overpayment based on such
reconciliation, the Company shall promptly pay to the Executive (or the
Executive’s legal representatives in the event of her death) the amount of any
underpayment or the Executive (or the Executive’s legal representatives in the
event of her death) shall promptly pay to the Company the amount of any
overpayment, as the case may be;
     (iii) the Executive shall be entitled to continuation of any healthcare
benefits at the same level and cost to Executive as immediately preceding
Executive’s Date of Termination until the earlier of (A) 24 months after her
Date of Termination; or (B) Executive and her family have obtained other
substantially similar healthcare coverage.
     (iv) the provisions of this Subparagraph 8(d) shall not affect any rights
of the Executive or the Executive’s heirs, administrators, executors, legatees,
beneficiaries or assigns under the Company’s benefit plans or programs.
     (v) for the purpose of this Agreement, a “Change of Control” shall have
been deemed to have occurred if at any time during the Employment Term:
     (A) the Company sells or otherwise disposes in an arms length transaction
assets of the Company having a fair market value of at least 60% of the fair
market value of the total assets of the Company and its subsidiaries on a
consolidated basis, or the Company sells or otherwise disposes of a majority of
the equity ownership or voting control of any member of any corporation or other
entity holding substantially all of the assets of the Company, in a single
transaction or series of related transactions, or
     (B) acquisition by (1) any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) or (2) two or
more Persons of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than 50% of either (I) the
            shares of Common Stock outstanding immediately after such
acquisition (the “Company Common Stock”) or (II) the combined voting power of
the voting securities of the Company entitled to vote generally in the election
of directors outstanding

13



--------------------------------------------------------------------------------



 



immediately after such acquisition (the “Company Voting Securities”); provided,
however, that for purposes of this subparagraph (B) the following acquisitions
of securities shall not constitute or be included when determining whether there
has been a Change of Control: (x) any acquisition by the Company, or (y) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or
     (C) consummation of a reorganization, merger or consolidation or the sale
or other disposition of all or substantially all of the assets of the Company,
or the acquisition of the assets of another corporation by the Company (in each
case, a “Business Combination”), unless, following any such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Company Common Stock and
Company Voting Securities outstanding immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock or the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Company Common Stock and Company Voting Securities
outstanding, as the case may be, (2) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan or related
trust of the Company or any corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (3) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Company’s Board of Directors
at the time of the execution of the initial agreement, or of the action of the
Company’s Board of Directors, providing for such Business Combination.
     (e) No Mitigation or Offset. Payments and benefits under Paragraphs 7 and 8
shall not be subject to mitigation or offset for compensation or benefits
received due to future employment obtained by the Executive.
     (f) Release. Notwithstanding anything herein to the contrary, the payments
and benefits under Paragraphs 7 and 8 shall only be payable if the Executive
executes and delivers to the Company, and does not revoke, a form of General
Release and Waiver

14



--------------------------------------------------------------------------------



 



Agreement, which releases the Company, its subsidiaries, affiliates, officers,
directors, employees, agents, benefit plans, fiduciaries and their insurers,
successors, and assigns of any and all claims of the Executive under this
Agreement or related to or arising out of the Executive’s employment hereunder,
occurring up to the release date, which the Company shall present to the
Executive within twenty-one (21) calendar days after the Executive’s
termination. This General Release and Waiver Agreement also shall include the
Company’s release of all known claims against Executive, other than claims as to
matters that would constitute Cause; provided, however, that any such claim is
made within one year of the Executive’s delivery of the executed General Release
and Waiver Agreement. Payment of the amounts described in Paragraphs 7 and 8
shall commence no earlier than eight (8) days following the date on which the
Executive delivers to the Company (and does not revoke) an executed and
enforceable General Release and Waiver Agreement as described herein.
          9. Golden Parachute Provision.
     (a) Excess Parachute Payments. In the event that any amount or benefits
made or provided to the Executive above and under all other plans and programs
of the Company (the “Covered Payments”) is determined to constitute a Parachute
Payment, as such term is defined in Section 280G(b)(2) of the Internal Revenue
Code of 1986, as amended (the “Code”), the Company shall pay to the Executive,
prior to the time any Code Section 4999 excise tax (“Excise Tax”) is payable
with respect to any such Covered Payment, an additional amount that is equal to
(i) the Excise Tax on the Covered Payment, plus (ii) the aggregate amount of any
interest, penalties, fees or additions to any tax that are imposed in connection
with the imposition of such Excise Tax, plus (iii) all additional income, excise
and other applicable taxes imposed on the Executive under the laws of any
Federal, state or local government or taxing authority by reason of the payments
required under clauses (i) and (ii) and this clause (iii) (amounts paid under
clauses (i)-(iii) above are hereinafter referred to collectively as the
“Gross-Up Payment”).
     (b) Procedure for Determinations. All determinations required to be made
under this Paragraph 9 and the assumptions to be utilized in arriving at such
determinations, shall be made by the independent public accountants then
regularly retained by the Company (the “Accounting Firm”), which shall provide
detailed supporting calculations both to the Company and the Executive within
fifteen (15) business days of the receipt of notice from the Company or the
Executive that there have been Covered Payments, or such earlier time as is
requested by the Company. In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
of Control, the Company shall appoint another nationally recognized accounting
firm to make the determinations required hereunder (which accounting firm shall
then be referred to as the Accounting Firm hereunder) in consultation with
counsel acceptable to the Executive. All fees and expenses of the Accounting
Firm and such counsel shall be borne solely by the Company.
     Any Gross-Up Payment, as determined pursuant to this Paragraph 9, shall be
paid by the Company to the Executive within five (5) days of the receipt of the
Accounting Firm’s determination. If the Accounting Firm determines that no
Excise Tax is payable by the Executive, it shall furnish the Executive with a
written opinion that failure to

15



--------------------------------------------------------------------------------



 



report the Excise Tax on the Executive’s applicable federal income tax return
would not result in the imposition of a negligence or similar penalty. Any good
faith determination by the Accounting Firm shall be binding upon the Company and
the Executive. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments that will not have been made by
the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to paragraph (c), below, and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive. The Company also will pay any interest, penalties and income tax
imposed on the Executive related to such Underpayment. All references to the
Company shall include any successor to the Company in a Change of Control
     (c) Internal Revenue Service Claims. In the event that upon any audit by
the Internal Revenue Service, or by a state or local taxing authority, of the
Covered Payments, a change is formally determined to be required in the amount
of taxes paid by the Executive, appropriate adjustments will be made under this
Agreement such that the net amount that is payable to Executive after taking
into account the provisions of Code Section 4999 will reflect the intent of the
parties as expressed in this Paragraph. The Executive shall notify the Company
in writing of any claim by the Internal Revenue Service that, if successful,
would require payment of an additional Excise Tax on the Covered Payments (a
“Claim”). Such notification shall be given as soon as practicable but no later
than ten (10) business days after the Executive is informed in writing of such
Claim and shall apprise the Company of the nature of such Claim and the date on
which such Claim is requested to be paid. The Executive shall not pay such Claim
prior to the expiration of the thirty (30)-day period following the date on
which she gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such Claim is due). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such Claim, the Executive shall:
     (i) give the Company any information reasonably requested by the Company
relating to such Claim,
     (ii) take such action in connection with contesting such Claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such Claim by
an attorney reasonably selected by the Company,
     (iii) cooperate with the Company in good faith in order effectively to
contest such Claim, and
     (iv) permit the Company to participate in any proceedings relating to such
Claim;
     provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such

16



--------------------------------------------------------------------------------



 



contest and shall indemnify and hold the Executive harmless, on an after-tax
basis, for any Excise Tax or income tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses. Without limitation on the foregoing provisions of this
subparagraph (c), the Company, at its sole option, may pursue or forgo any and
all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such Claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
Claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one (1) or more appellate courts, as the Company
shall determine, provided, however, that if the Company directs the Executive to
pay such Claim and sue for a refund, the Company shall advance the amount of
such payment to the Executive on an interest-free basis or, if such an advance
is not permissible thereunder, pay the amount of such payment to the Executive
as additional compensation, and shall indemnify and hold the Executive harmless,
on an after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or
additional compensation; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. The Company shall reimburse any fees
and expenses provided for under this Paragraph 9 on or before the last day of
the Executive’s taxable year following the taxable year in which the fee or
expense was incurred, and in accordance with the other requirements of Code
Section 409A and Treasury Regulation §1.409A-3(i)(1)(v) (or any similar or
successor provisions).
     (d) Refund. If, after the receipt by the Executive of an amount advanced or
paid by the Company pursuant to Subparagraph (c), the Executive becomes entitled
to receive any refund with respect to such claim, the Executive shall (subject
to the Company’s complying with the requirements of subparagraph (c)) promptly
pay to the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by the Company pursuant to Subparagraph (c), a
determination is made that the Executive shall not be entitled to any refund
with respect to such Claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of thirty (30) days after such determination, then such advance shall be
forgiven and shall not be required to be repaid.
          10. Governing Law; Arbitration; Jurisdiction; Attorneys’ Fees.
          This Agreement is made and entered into and will be governed by and
interpreted in accordance with the laws of and before the courts of the State of
Illinois. The Company and the Executive agree that any dispute regarding this
Agreement that cannot be resolved amicably by the parties will be submitted to
arbitration within 60 days of the date the dispute arose and will be resolved in
accordance with the rules of the American Arbitration Association for expedited
cases then in effect. The arbitrator shall be bound by controlling law, and
shall have no authority to ignore or vary terms of this Agreement or to award
any exemplary, indirect, consequential or punitive damages. The arbitrator will
be mutually selected by the parties or in

17



--------------------------------------------------------------------------------



 



the event the parties cannot mutually agree, then appointed by the American
Arbitration Association. Any arbitration will be held in Chicago, Illinois and
the arbitrator will apply Illinois law. Judgment upon any award rendered by the
arbitrator will be final and binding and may be entered in any court of
competent jurisdiction. The Company will have the absolute right to seek
equitable remedies in any state court of competent jurisdiction in the State of
Illinois, County of Cook, or in a United States District Court in the State of
Illinois pursuant to Paragraph 6(b) hereof. The parties shall be responsible for
their own costs and expenses under this Paragraph 10; provided, however, all
costs, fees and expenses (including reasonable attorneys’ fees associated with
such arbitration and court action to enforce judgment upon any award made by an
arbitrator) shall be borne by the Company if the Executive prevails.
          11. Miscellaneous.
     (a) Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes any and all previous agreements, written or oral, regarding the
subject matter hereof between the parties hereto. This Agreement shall not be
modified or amended, except by a written agreement signed by the parties hereto.
     (b) Notices. All notices, requests, demands and other communications
required or permitted to be given or made under this Agreement shall be in
writing and shall be deemed to have been given if delivered by hand, sent by
generally recognized overnight courier service, telex or telecopy with
confirmation of receipt, or mail:

  (i)   to the Company:

Navigant Consulting, Inc.
Attn: General Counsel
30 S. Wacker Drive
Chicago, Illinois 60606     (ii)   to the Executive:

Julie M. Howard
Navigant Consulting, Inc.
30 S. Wacker Drive
Chicago, Illinois 60606

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications will be effective when
actually received by the addressee.
     (c) Indemnification. The Company agrees that if the Executive is made a
party, or is threatened to be made a party, to any action, suit or proceeding,
whether civil, criminal, administrative or investigative (a “Proceeding”), by
reason of the fact that she is or was a director, officer or employee of the
Company or is or was serving at the request of the Company as a director,
officer, member, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, including service with respect to employee
benefit plans, whether or not the basis of such Proceeding is the Executive’s

18



--------------------------------------------------------------------------------



 



alleged action in an official capacity while serving as a director, officer,
member, employee or agent, the Executive shall be indemnified and held harmless
by the Company to the fullest extent legally permitted or authorized by the
Company’s certificate of incorporation or. bylaws or resolutions of the
Company’s Board of Directors or, if greater, by the laws of the State of
Delaware, against all cost, expense, liability and loss (including, without
limitation, attorneys’ fees, judgments, fines, ERISA Excise Taxes or other
liabilities or penalties and amounts paid or to be paid in settlement)
reasonably incurred or suffered by the Executive in connection therewith, and
such indemnification shall continue as to the Executive even if she has ceased
to be a director, member, employee or agent of the Company or other entity, with
respect to acts or omissions which occurred prior to her cessation of employment
with the Company, and shall inure to the benefit of the Executive’s heirs,
executors and administrators. The Company shall advance to the Executive all
reasonable costs and expenses incurred by her in connection with a Proceeding
within 20 calendar days after receipt by the Company of a written request, for
such advance. Such request shall include an undertaking by the Executive to
repay the amount of such advance if it shall ultimately be determined that she
is not entitled to be indemnified against such costs and expenses.
     Neither the failure of the Company (including its board of directors,
independent legal counsel or stockholders) to have made a determination prior to
the commencement of any proceeding concerning payment of amounts claimed by the
Executive under Paragraph 11(c) above that indemnification of the Executive is
proper because he has met the applicable standard of conduct, nor a
determination by the Company (including its board of directors, independent
legal counsel or stockholders) that the Executive has not met such applicable
standard of conduct, shall create a presumption that the Executive has not met
the applicable standard of conduct.
     The Company agrees to maintain during the Employment Term and thereafter
one or more directors’ and officers’ liability insurance policies covering the
Executive with the same terms and aggregate limits of liability as apply to the
Company’s other senior executive officers.
     (d) Assignment. This Agreement is personal to the Executive and without the
prior written consent of the Company it shall not be assignable by the Executive
other than by will or the laws of descent and distribution. This Agreement will
inure to the benefit of and be enforceable against the Executive’s legal
representatives. This Agreement will inure to the benefit of and be binding upon
the Company and its successors and assigns. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation, share
exchange or otherwise) to all or substantially all of the business and/or assets
of the Company to assume expressly and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place. For purposes of this Agreement, the
term “Company” means the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.
     (e) Severability. If any provision of this Agreement is held invalid or
unenforceable, either in its entirety or by virtue of its scope or application
to given

19



--------------------------------------------------------------------------------



 



circumstances, such provision will thereupon be deemed modified only to the
extent necessary to render such provision valid, or not applicable to given
circumstances, or excised from this Agreement, as the situation may require, and
this Agreement will be construed and enforced as if such provision had been
included herein as so modified in scope or application, or had not been included
herein, as the case may be. Should this Agreement, or any one or more of the
provisions hereof, be held to be invalid, illegal or unenforceable within any
governmental jurisdiction or subdivision thereof, the Agreement or any such
provision or provisions will not as a consequence thereof be deemed to be
invalid, illegal or unenforceable in any other governmental jurisdiction or
subdivision thereof.
     (f) Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, will not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.
     (g) Counterparts. This Agreement may be executed in two counterparts, each
of which will be deemed an original and both of which taken together will
constitute a single instrument.
     (h) Application of Code Section 409A. To the extent applicable, it is
intended that this Agreement comply with the provisions of Code Section 409A, so
as to prevent inclusion in gross income of any amounts payable or benefits
provided hereunder in a taxable year that is prior to the taxable year or years
in which such amounts or benefits would otherwise actually be distributed,
provided or otherwise made available to the Executive. This Agreement shall be
construed, administered, and governed in a manner consistent with this intent
and the following provisions of this Paragraph shall control over any contrary
provisions of this Agreement.
     (i) In the event the Executive is a “specified employee” within the meaning
of Code Section 409A(a)(2)(B)(i) and delayed payment of any amount or
commencement of any benefit under this Agreement is required to avoid a
prohibited distribution under Code Section 409A(a)(2), then amounts payable in
connection with the Executive’s termination of employment will be delayed and
paid, with interest at the rate of 5% per annum, in a single lump sum six months
thereafter (or if earlier, the date of Executive’s death); provided, however,
that payments to which Executive is entitled under Paragraph 8 of this Agreement
need not be delayed under this subparagraph (h)(i) to the extent those payments
would comply with the requirements of Treas. Reg. §1.409A-1(a)(b)(9), which
generally requires that such payments not exceed two times the lesser of (A) the
Executive’s annualized compensation based on her annual rate of pay in the year
before the Date of Termination or (B) the Code Section 401(a)(17) limit
applicable to qualified plans during the year of Executive’s date of
termination, or would otherwise be payable without delay without violating
Section 409A.
     (ii) Payments and benefits hereunder upon Executive’s termination or
severance of employment with the Company that constitute deferred compensation
under Code Section 409A payable shall be paid or provided only at

20



--------------------------------------------------------------------------------



 



the time of a termination of Executive’s employment that constitutes a
“separation from service” within the meaning of Code Section 409A (subject to a
possible six-month delay pursuant to the subparagraph (i) above).
     (iii) For purposes of Code Section 409A, each payment under this Agreement
shall be treated as a right to a separate payment for purposes of Code
Section 409A.
     (iv) All reimbursements and in kind benefits provided under this Agreement,
including, but not limited to, payments under Paragraphs 9 and 11(c), shall be
made or provided in accordance with the requirements of Code Section 409A,
including, where applicable, the requirement that (A) any reimbursement is for
expenses incurred during Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (B) the amount of expenses eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (C) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (D) the right to reimbursement or
in kind benefits is not subject to liquidation or exchange for another benefit.
     (v) If any compensation or benefits provided by this Agreement result in
the application of Code Section 409A, the Company shall modify this Agreement in
the least restrictive manner necessary in order to comply with the provisions of
Code Section 409A and, in each case, without any material diminution in the
value of the payments or benefits to the Executive. If the Executive or the
Company believes, at any time, that any such compensation or benefit is subject
to tax under Code Section 409A, it shall advise the other and the Company and
the Executive shall reasonably cooperate in good faith to take such steps as
necessary, including amending (and, as required, consenting to the amendment of)
this Agreement, to avoid the imposition of tax under Code Section 409A, in each
case, without any material diminution in the value of the payments or benefits
to the Executive.
     (v) References in this Agreement to Code Section 409A include both that
section of the Code itself and any guidance promulgated thereunder.

21



--------------------------------------------------------------------------------



 



     (i) Prior Agreement. The parties hereto agree to terminate the Prior
Agreement as of the Effective Date, and agree that, following termination of the
Prior Agreement, there shall be no liability on the part of either party hereto
with respect to the Prior Agreement.
          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

                 
 
                Navigant Consulting, Inc.        
 
               
By
  /s/ William M. Goodyear       /s/ Julie M. Howard    
 
               
 
  William M. Goodyear       Julie M. Howard    
 
  Its Chief Executive Officer       Dated: December 19, 2008    
 
  Dated: December 19, 2008            

22